         


Exhibit 10.7





Newpark Resources, Inc.
Retirement Policy for U.S. Employees, as amended
Approved and Adopted April 6, 2015, amended as of May 20, 2020
By the Compensation Committee of the Board of Directors




1.Purpose: The Newpark Resources Inc. Retirement Policy for U.S. Employees, as
amended effective May 20, 2020 (the “Policy”) is designed to provide retirement
benefits to reward employees of Newpark Resources, Inc. and its subsidiaries
(collectively, the “Company”) whose employment terminates pursuant to a
Qualifying Retirement or Death of a Retirement-Eligible Employee (each as
defined herein). This Policy may be amended, modified or discontinued at the
discretion of the Compensation Committee of the Board of Directors (the
“Compensation Committee”) of Newpark Resources, Inc. at any time. This Policy
applies exclusively to employees of the Company located in the U.S. and, as
amended herein, shall include individuals who are “named executive officers.” To
carry out the Policy, future awards under the Company’s Annual Cash Incentive
and Long-Term Incentive Plans shall include special provisions involving vesting
and payment where a participant’s employment ends by a Qualifying Retirement or
the Death of a Retirement-Eligible Employee.
2.Definition of Qualifying Retirement
2.1 A “Qualifying Retirement” is defined as a voluntary termination of
employment after accruing 70 “points” based on the sum of (i) age and (ii) full
years of continued service with the Company, subject to the terms below:
(i)Employees must have attained at least age 60 for a Qualifying Retirement.
(ii)Points are the sum of the employee’s age in whole numbers and full years of
continued service as a full-time employee. Continued service is defined as the
most recent uninterrupted period of full-time service with the Company. Unless
otherwise specified by the Compensation Committee, service with an entity
acquired by the Company shall be considered for this purpose only following the
effective date of the acquisition.
2.2 Unless otherwise required by law or established Company leave policy,
employees will not accrue “service time” during a Company-approved employee
leave that is unpaid, but an employee who returns to service immediately
following the expiration of the leave will continue to accrue “service time” for
periods prior to and following reinstatement as if the employment had been
continuous.
2.3 An Employee who is a “named executive officer” in the most recently filed
Company proxy statement, and an employee who is an officer of the Company
reporting directly



--------------------------------------------------------------------------------



Newpark Resources, Inc.
Retirement Policy


to the Chief Executive Officer of the Company (collectively the “Reporting
Officers”) must provide both the Chair of the Compensation Committee and (for
Reporting Officers other than the Chief Executive Officer) the Chief Executive
Officer with written notice of his/her planned retirement date at least six (6)
months in advance thereof; provided, however, that advance notice by a Reporting
Officer may be reduced or waived by the Compensation Committee (such notice
period the “Applicable Notice Period”).
2.4 An Employee other than a Reporting Officer must provide the Chief Executive
Officer written notice of his/her planned retirement date at least six (6)
months in advance thereof, unless such notice is waived or reduced by the Chief
Executive Officer (such notice period the “Applicable Notice Period”).
2.5 As a condition to the receipt of the retirement benefits described below,
the employee shall be required to timely execute and not revoke a release
agreement including non-compete language in a form satisfactory to the Company.
3.Definition of Death of a Retirement-Eligible Employee
3.1 “Death of a Retirement-Eligible Employee” is defined as the death of an
Employee who is eligible to retire in a Qualifying Retirement but has not yet
provided written notice of his/her planned retirement date, subject to the terms
below.
3.2 Any rights due or amounts payable with respect to an award following the
Employee’s death will be given or paid to the Participant’s beneficiary in
accordance the terms of the Long-Term Incentive Plan or the Annual Cash
Incentive Plan, as applicable.
3.3 Unless otherwise determined by the Company, as a condition to the receipt of
the retirement benefits described below, the applicable beneficiary shall be
required to timely execute a waiver and release of claims in a form satisfactory
to the Company.
4.Annual Cash Incentive Plan
4.1 Qualifying Retirement occurs during the performance year: An employee who is
a participant in the Annual Cash Incentive Plan receives a pro-rated settlement
amount paid at the same time as other plan participants based on actual
performance. Any amount attributable to a super over-achievement level would be
paid over the deferred payout period that would have otherwise applied.
(a)Proration will be based on the application of the relevant annual cash
incentive multiple to the compensation paid to the employee for the period of
active service in the performance period.
(b)An award would be paid or settled only to the extent the applicable
performance objectives and conditions to vesting and payment are met and the
participant’s individual performance is rated as “meets goals/objectives” or
better (i.e., a payout is not guaranteed).
4.2 Qualifying Retirement occurs after completion of performance year, but
before award is paid: An employee who is a participant in the Annual Cash
Incentive Plan receives an unreduced settlement amount paid at the same time as
other plan participants based on actual
Page 2 of 9

--------------------------------------------------------------------------------



Newpark Resources, Inc.
Retirement Policy


performance. Any amount attributable to a super over-achievement level would be
paid over the deferred payout period that would have otherwise applied.
(a)“Unreduced” means that the settlement amount of the award is not pro-rated.
(b)An award would be paid or settled only to the extent the applicable
performance objectives and conditions to vesting and payment are met, and the
participant’s individual performance is rated as “meets goals/objectives” or
better (i.e., a payout is not guaranteed).
4.3 Death of a Retirement-Eligible Employee occurs during the performance year:
In the event of the Death of a Retirement-Eligible Employee during the
performance year, the employee, if a participant in the Annual Cash Incentive
Plan, will receive a pro-rated settlement amount paid at the same time as other
plan participants, including any amounts attributable to a super
over-achievement level that would otherwise have been paid over a deferred
payout period.
(a)Proration will be based on the application of the relevant annual cash
incentive multiple to the compensation paid to the employee for the period of
active service in the performance period.
(b)An award would be paid or settled only to the extent the applicable
performance objectives and conditions to vesting and payment are met, and the
participant’s individual performance is rated as “meets goals/objectives” or
better (i.e., a payout is not guaranteed).
4.4 Death of a Retirement-Eligible Employee occurs after completion of
performance year, but before award is paid: In the event of the Death of a
Retirement-Eligible Employee after completion of the performance year but before
the award is paid, the employee, if a participant in the Annual Cash Incentive
Plan, will receive an unreduced settlement amount paid at the same time as other
plan participants, including any amounts attributable to a super
over-achievement level that would otherwise have been paid over a deferred
payout period.
(a)“Unreduced” means that the settlement amount of the award is not pro-rated.
(b)An award would be paid or settled only to the extent the applicable
performance objectives and conditions to vesting and payment are met, and the
participant’s individual performance is rated as “meets goals/objectives” or
better (i.e., a payout is not guaranteed).
5.Long-Term Incentive Plan: Time-Vested Stock Options
5.1 Unvested stock options continue to become exercisable after the
participant’s Qualifying Retirement pursuant to the original vesting schedule,
subject to certain limitations.
5.2 For the award to receive Qualifying Retirement treatment, the date of grant
must occur prior to the Applicable Notice Period, unless this requirement is
waived by the Compensation Committee. If the date of grant occurs after the
commencement of the
Page 3 of 9

--------------------------------------------------------------------------------



Newpark Resources, Inc.
Retirement Policy


Applicable Notice Period and the requirement has not been waived, the award, to
the extent not vested by the time of the Qualifying Retirement, is forfeited.
(a)To the extent a stock option granted on or after April 6, 2015 becomes
exercisable before or after a Qualifying Retirement, it will remain exercisable
for the full remaining contractual term.
(b)Any option granted prior to April 6, 2015 that remains outstanding upon a
Qualifying Retirement shall remain exercisable for the lesser of (A) the
remaining contractual term, or (B) (i) one (1) year following the Qualifying
Retirement for employees other than Reporting Officers, and (ii) two (2) years
following the Qualifying Retirement for Reporting Officers.
5.3 Additionally, in the event of the Death of a Retirement-Eligible Employee,
all unvested stock options will immediately vest and become exercisable. Such
options will remain exercisable for the period set forth in the applicable award
agreement.
(a)To the extent a stock option granted on or after April 6, 2015 becomes
exercisable before or after the Death of a Retirement-Eligible Employee, it will
remain exercisable for the full remaining contractual term.
(b)Any option granted prior to April 6, 2015 that remains outstanding upon the
Death of a Retirement-Eligible Employee shall remain exercisable for the lesser
of (A) the remaining contractual term, or (B) (i) one (1) year following the
Qualifying Retirement for employees other than Reporting Officers, and (ii) two
(2) years following the Qualifying Retirement for Reporting Officers.
6.Long-Term Incentive Plan: Time-Vested Restricted Stock Awards or Units
6.1 Unvested restricted stock awards (RSAs) or restricted stock units (RSUs)
will not vest for tax purposes upon a Participant’s Qualifying Retirement, and
the restrictions on such RSAs and RSUs will continue to lapse pursuant to the
original vesting schedule after the participant’s Qualifying Retirement, subject
to certain limitations, including but not limited to those set forth below under
“Employment with Competitor”.
6.2 For the award to receive Qualifying Retirement treatment, the date of grant
must occur prior to the Applicable Notice Period, unless this requirement is
waived by the Compensation Committee. If the date of grant occurs after the
commencement of the Applicable Notice Period and the requirement has not been
waived, the award, to the extent not vested by the time of the Qualifying
Retirement, is forfeited.
6.3 Additionally, in the event of the Death of a Retirement-Eligible Employee,
all unvested RSAs and RSUs held by the Participant shall vest immediately and be
settled within sixty (60) days of the event.
7.Long-Term Incentive Plan: Performance-Based RSUs
7.1 Qualifying Retirement occurs during the performance period for an award
granted prior to November 20, 2019: An employee who has received such an award
receives a pro-
Page 4 of 9

--------------------------------------------------------------------------------



Newpark Resources, Inc.
Retirement Policy


rated settlement amount for each such award that shall be paid (in shares or
cash) at the same time as other plan participants based on actual performance.
(a)Pro-ration will be based on the full number of months of service in the
performance period, divided by the total number of months in the performance
period.
(b)For the award to receive Qualifying Retirement treatment, the date of grant
must occur prior to the Applicable Notice Period, unless this requirement is
waived by the Compensation Committee. If the date of grant occurs after the
commencement of the Applicable Notice Period and the requirement has not been
waived, the award, to the extent not vested by the time of the Qualifying
Retirement, is forfeited.
(c)As the award is performance-based, an award would be paid or settled only to
the extent the applicable performance objectives and conditions to vesting and
payment are met (i.e., a payout is not guaranteed).
7.2 Qualifying Retirement occurs either (i) during the performance period for an
award granted on or after November 20, 2019 or (ii) after completion of
performance period, but before award is paid: An employee who has received such
an award receives an unreduced settlement amount for each award that shall be
paid (in shares or cash) at the same time as other plan participants based on
actual performance.
(a)“Unreduced” means that the settlement amount of the award is not pro-rated.
(b)As the award is performance-based, an award would be paid or settled only to
the extent the applicable performance objectives and conditions to vesting and
payment are met (i.e., a payout is not guaranteed).
7.3 Death of a Retirement-Eligible Employee occurs during the performance period
for an award granted prior to November 20, 2019: In the event of the Death of a
Retirement-Eligible Employee who holds a performance-based RSU during the
performance period for an award granted prior to November 20, 2019, the RSU will
immediately vest on a prorated basis and will be settled in a pro-rated
settlement amount paid (in shares or cash) at the same time as other plan
participants based on actual performance.
(a)Pro-ration will be based on the full number of months of service in the
performance period, divided by the total number of months in the performance
period.
(b)As the award is performance-based, an award would be paid or settled only to
the extent the applicable performance objectives and conditions to vesting and
payment are met (i.e., a payout is not guaranteed).
7.4 Death of a Retirement-Eligible Employee occurs either (i) during the
performance period for an award granted on or after November 20, 2019 or (ii)
after completion of performance period, but before award is paid: In the event
of the Death of a Retirement-Eligible Employee who holds a performance-based RSU
either (i) during the performance period for an
Page 5 of 9

--------------------------------------------------------------------------------



Newpark Resources, Inc.
Retirement Policy


award granted on or after November 20, 2010 or (ii) following completion of the
performance period but before the award is paid, the RSU will immediately vest
and will be settled in an unreduced settlement amount paid (in shares or cash)
at the same time as other plan participants based on actual performance.
(a)“Unreduced” means that the settlement amount of the award is not pro-rated.
(b)As the award is performance-based, an award would be paid or settled only to
the extent the applicable performance objectives and conditions to vesting and
payment are met (i.e., a payout is not guaranteed).
8.Long-Term Cash Incentive Plan: Time-Based Cash Awards
8.1 Unvested cash awards (CAs) will not vest for tax purposes upon a
Participant’s Qualifying Retirement, and the restrictions on such CAs will
continue to lapse pursuant to the original vesting schedule after the
participant’s Qualifying Retirement, subject to certain limitations, including
but not limited to those set forth below under “Employment with Competitor”.
8.2 For the award to receive Qualifying Retirement treatment, the date of grant
must occur prior to the Applicable Notice Period, unless this requirement is
waived by the Compensation Committee. If the date of grant occurs after the
commencement of the Applicable Notice Period and the requirement has not been
waived, the award, to the extent not vested by the time of the Qualifying
Retirement, is forfeited.
8.3 Additionally, in the event of the Death of a Retirement-Eligible Employee,
all unvested CAs held by the Participant shall vest immediately and be paid
within sixty (60) days of the event.
9.Long-Term Incentive Plan: Performance-Based CAs
9.1 Qualifying Retirement occurs during the performance period for an award
granted prior to November 29, 2019: An employee who has received such an award
receives a pro-rated settlement amount for each such award that shall be paid in
cash at the same time as other plan participants based on actual performance.
(a)Pro-ration will be based on the full number of months of service in the
performance period, divided by the total number of months in the performance
period.
(b)For the award to receive Qualifying Retirement treatment, the date of grant
must occur prior to the Applicable Notice Period, unless this requirement is
waived by the Compensation Committee. If the date of grant occurs after the
commencement of the Applicable Notice Period and the requirement has not been
waived, the award, to the extent not vested by the time of the Qualifying
Retirement, is forfeited.
Page 6 of 9

--------------------------------------------------------------------------------



Newpark Resources, Inc.
Retirement Policy


(c)As the award is performance-based, an award would be paid or settled only to
the extent the applicable performance objectives and conditions to vesting and
payment are met (i.e., a payout is not guaranteed).
9.2 Qualifying Retirement occurs either (i) during the performance period for an
award granted on or after November 20, 2019 or (ii) after completion of
performance period, but before award is paid: An employee who has received such
an award receives an unreduced settlement amount for each such award that shall
be paid in cash at the same time as other plan participants based on actual
performance.
(a)“Unreduced” means that the settlement amount of the award is not pro-rated.
(b)As the award is performance-based, an award would be paid or settled only to
the extent the applicable performance objectives and conditions to vesting and
payment are met (i.e., a payout is not guaranteed).
9.3 Death of a Retirement-Eligible Employee occurs during the performance period
for an award granted prior to November 29, 2019: In the event of the Death of a
Retirement-Eligible Employee who holds a performance-based CA during the
performance period, the CA will vest on a prorated basis and will be settled in
a pro-rated settlement amount paid in cash at the same time as other plan
participants based on actual performance.
(a)Pro-ration will be based on the full number of months of service in the
performance period, divided by the total number of months in the performance
period.
(b)As the award is performance-based, an award would be paid or settled only to
the extent the applicable performance objectives and conditions to vesting and
payment are met (i.e., a payout is not guaranteed).
9.4 Death of a Retirement-Eligible Employee occurs either (i) during the
performance period for an award granted on or after November 20, 2019 or (ii)
after completion of performance period, but before award is paid: In the event
of the Death of a Retirement-Eligible Employee who holds a performance-based CA
either (i) during the performance period for an award granted on or after
November 20, 2019 or (ii) following completion of the performance period but
before the award is paid, the CA will immediately vest and will be settled in an
unreduced settlement amount paid in cash at the same time as other plan
participants based on actual performance.
(a)“Unreduced” means that the settlement amount of the award is not pro-rated.
(b)As the award is performance-based, an award would be paid or settled only to
the extent the applicable performance objectives and conditions to vesting and
payment are met (i.e., a payout is not guaranteed).
10.Employment with Competitor
Page 7 of 9

--------------------------------------------------------------------------------



Newpark Resources, Inc.
Retirement Policy


10.1 If, at any time, an individual who is eligible for Qualifying Retirement
refuses to timely execute a release agreement with non-compete provisions or
revokes a previously signed release agreement with non-compete provisions; or
If, subsequent to a Qualifying Retirement, the individual commences employment
with, or otherwise provides services as a consultant or independent contractor
to, a competitor to the Company;
then, the following will occur:
(i)All unexercised stock options will be immediately forfeited and
unexercisable,
(ii)All unvested RSAs, RSUs and CAs will be immediately forfeited, and
(iii)The individual will not be eligible to receive payouts with respect to
Performance-Based RSUs or CAs.
(iv)The individual will not be eligible to receive any payouts with respect to
the Annual Cash Incentive Plan.
(v)The extension of the exercise period for any employee’s vested options shall
no longer be effective and such vested options shall be exercisable only for the
applicable period following the Qualifying Retirement in accordance with the
respective option agreement and plan as if a Qualifying Retirement had not
occurred.
10.2 A competitor is defined generally as a company operating in the Oil and Gas
Equipment and Services industry. The Compensation Committee hereby delegates to
the Chief Executive Officer the authority to designate, from time to time, the
specific competitors subject to this provision.
10.3 An individual who terminates employment under a Qualifying Retirement may
be required to submit written confirmation (on a periodic basis) confirming
his/her continued compliance with this provision and failure to timely provide
satisfactory written confirmation may be treated as failure to comply with the
non-compete provisions of the release agreement.
11.Effective Date and Application of Policy
11.1 The Policy, as amended effective May 20, 2020, was originally effective as
of April 6, 2015, and amended as of June 10, 2017, May 16, 2018 and February 19,
2019.
11.2 With respect to a Qualifying Retirement or Death of a Retirement-Eligible
Employee on or after May 20, 2020, the Policy, inclusive of the limitations
herein, will be applicable to (i) all grants on and after February 19, 2020 of
equity awards under the Long Term Incentive Plan and cash awards granted under
the Long Term Cash Incentive Plan, unless otherwise determined by the
Compensation Committee with respect to subsequent one-time, special, and/or
retention-based awards, (ii) all equity awards outstanding on February 19, 2019;
Page 8 of 9

--------------------------------------------------------------------------------



Newpark Resources, Inc.
Retirement Policy


(iii) all performance periods beginning with 2020 under the 2010 Annual Cash
Incentive Plan; (iv) all cash awards outstanding on February 19, 2019 granted
under the Long Term Cash Incentive Plan.
11.3 The benefits provided by this Policy upon a Qualifying Retirement
applicable to any compensatory award described herein shall be set forth in the
applicable award agreement and shall be subject to the terms of such award
agreement and the applicable plan document. The benefits provided by this Policy
upon a Death of a Retirement-Eligible Employee applicable to any compensatory
award described herein shall be set forth in the applicable award agreement or
alternatively shall be deemed to modify the terms of the applicable award
agreements. In the event of any conflict between the terms of this Policy and
such award agreement or applicable plan document, the terms of this Policy shall
control; provided, however, that the terms of any Employment Agreement or other
written agreement with the employee, if more favorable, shall control.
11.4 Neither the adoption of this Policy, nor any amendment hereof, nor the
creation of any fund, trust or account, nor the payment of any benefits, shall
be constructed as giving any employee the right to be retained in the service of
the Company, and all employees shall remain subject to discharge to the same
extent as if this Policy had not been adopted.
11.5 This Policy may be amended from time to time by the Compensation Committee;
provided, however, that no amendment shall have the effect of diminishing the
rights of an eligible employee under the terms of this existing Policy with
respect to outstanding awards without the consent of the employee.
11.6 It is intended that the provisions of the Policy either comply with, or be
exempt from, Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), and all provisions of this Policy shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A. If the employee is a “specified employee” on the
date on which the employee has a “separation from service” (other than due to
death) (both within the meaning of Section 409A), any payment or distribution on
account of a separation from service that is deferred compensation subject to
the six- month delay rules of Section 409A shall take place on the earlier of
(i) the first business day following the expiration of six months from the
employee’s separation from service or (ii) such earlier date as complies with
the requirements of Section 409A.
Page 9 of 9